IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,919-01


                         EX PARTE RICKY LOCKRIDGE, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 09-01048-CRF-272 IN THE 272ND DISTRICT COURT
                             FROM BRAZOS COUNTY


        Per curiam. Yeary, J., filed a dissenting opinion.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

online solicitation of a minor and he was sentenced to six years’ imprisonment on each count, to run

concurrently. He did not appeal his conviction.

        This Court, in Ex parte Lo, held unconstitutional the online solicitation of a minor statute for

which Applicant was convicted. Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). Applicant

filed this habeas application based on the Lo decision and asks that both counts of his conviction be
                                                                                                  2

set aside. The trial court recommends that relief be granted in this cause. We agree.

       Relief is granted. The judgment in Cause No. 09-01048-CRF-272, in the 272nd District Court

of Brazos County is set aside and Applicant is remanded to the custody of the Sheriff of Brazos

County to answer the charges as set out in the indictment so that the indictment may be disposed of

in accordance with this Court’s opinion in Ex parte Lo. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 10, 2016

Do not publish